DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. Authorization for this examiner’s amendment was given in an interview with Patel, Maulin, Reg. No. 56,029 on 05/24/ 2022.

                             3. The claims have been amended as follows 
Claim 19 (Currently Amended) An electronic device comprising:
a camera;
a display;
a processor operatively connected to the camera and the display; and
a memory operatively connected to the processor, 
wherein the memory stores instructions which, when executed, cause the processor to:
display, on the display, preview image frames corresponding to original image frames acquired through the camera,  
in response to reception of a first user input enabling a function of dynamic-tone-mapping-based recording or a second user input for requesting the dynamic-tone-mapping-based recording, adjust a brightness of the display based on at least one of a designated brightness, a designated scale ratio of brightness, static-tone-mapping information, or a result of analysis of a preview image frame after a time point at which the first user input is received,
perform the dynamic-tone-mapping-based recording in response to the reception of the second user input, and while performing the dynamic-tone-mapping-based recording, control the brightness of the display to maintain the adjusted brightness, or readjust the brightness of the display based on most recently generated dynamic-tone-mapping metadata with reference to a current preview image frame.

 Claim 20 (Cancelled). 
Allowable Subject Matter
4. Claims [1-19 and 21] are  allowed.
5. The following is an examiner’s statement of reasons for allowance: 
Re Claims [1 and 11] none of the prior art on the record either alone or in combination teaches or suggests: an electronic device comprising: receive an input for requesting dynamic-tone-mapping-based recording; perform the dynamic-tone-mapping-based recording in response to the receiving of the input, and while performing of the dynamic-tone-mapping-based recording, generate second preview image frames by performing dynamic-tone-mapping processing to first preview image frames acquired after a time point at which the input is received, and display the generated second preview image frames on the display; in conjunction with the other limitation of the claim.

 Claims 2-10 and 21 are allowed due to their direct or indirect dependency on claim 1. 

Claims 12-18  are allowed due to their direct or indirect dependency on claim 11.

Re Claims [19] none of the prior art on the record either alone or in combination teaches or suggests: an electronic device comprising: perform the dynamic-tone-mapping-based recording in response to the reception of the second user input, and while performing the dynamic-tone-mapping-based recording, control the brightness of the display to maintain the adjusted brightness, or readjust the brightness of the display based on most recently generated dynamic-tone-mapping metadata with reference to a current preview image frame; in conjunction with the other limitation of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698